Citation Nr: 1541604	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD in May 2010.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) In an August 2011 Memorandum Decision, the Court found the Board had provided inadequate reasons and bases for its discussion on why it found the July 2008 VA examination report to be the most probative evidence.

The matter was remanded in April 2012 and August 2013 for additional development.  The matter has since returned to the Board.  

To the extent the Veteran wishes to pursue a claim for entitlement to a total disability based on individual unemployability (TDIU) rating due to all of his service-connected disabilities, the Board refers that claim to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has an acquired psychiatric disorder to include PTSD as a result of service.




CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection is warranted for an acquired psychiatric disability to include PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

The Veteran contends that service connection is warranted for an acquired psychiatric disorder to include PTSD based on several in-service incidents.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The Diagnostic Statistical Manual (DSM)-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response). Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The question is whether the preponderance of the evidence of record shows that the Veteran currently has an acquired psychiatric disorder to include PTSD, which is etiologically related to his period of military service.  The Board will resolve reasonable doubt in favor of the Veteran and award service connection for an acquired psychiatric disorder to include PTSD, in its analysis below.  

Throughout the appeal period, the Veteran has been diagnosed with multiple acquired psychiatric disorders including PTSD, anxiety, major depression, and a panic disorder.  See e.g., VA treatment record dated December 1, 2005, July 2006 private psychiatric evaluation, July 2008 VA examination, June 2014 VA examination and private evaluation from December 15, 2014.  Thus, the Veteran has a current acquired psychiatric disability.  

The Board notes the Veteran has had varying opinions regarding whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV.  For example, VA treatment records reflect ongoing diagnosis and treatment of PTSD.  See e.g., VA treatment records dated May 12, 2005, August 29, 2005, December 1, 2005, February 23, 2006 and October 18, 2006.  PTSD was diagnosed by the Veteran's private treating physician in a July 2006 evaluation, a private clinical psychologist in a March 2012 statement and by a licensed psychologist in a December 2014 evaluation.  In contrast, VA treatment records reflect varying acquired psychiatric diagnoses and PTSD was noted to be "by history" in more recent records.  See e.g., VA treatment records dated June 15, 2012 and April 29, 2014.  The VA examiners in July 2008, March 2013, and June 2014 found the criteria for PTSD was not met.  The June 2014 VA examiner provided a July 2014 addendum which in part, stated that although it was requested that it be opined whether the Veteran's previously diagnosed PTSD was caused by the stressor that had been cooberated, specifically service aboard the U.S.S. Oklahoma City, and address whether it was at least as likely as not that the Veteran had PTSD due to the fear of hostile military or terrorist activity, the examiner could not provide an opinion without resorting to mere speculation.  The Board finds that evidence for and against a diagnosis of PTSD is in relative equipoise.  Thus, resolving doubt in favor of the Veteran, there is a PTSD diagnosis for evaluation purposes.    

The Veteran has submitted multiple statements regarding stressors in Vietnam including that he watched a man commit suicide in 1969 by jumping overboard, he observed a phantom jet crash, watched dead bodies of Americans be pulled from the sea on two occasions, that he had a life or death fight with a prisoner who attempted to escape.  Notably, the Veteran reports that he was under constant stress as a gun mount captain on the U.S.S., Oklahoma City for over one year.  He stood watch daily for twelve hours shifts and was engaged in firing toward the beach and inland areas of Vietnam.  He was routinely exposed to loud noises and vibrations that lifted his body off the deck.  The environment in the gun mount was very stressful and at times unsafe.  As gun captain he was responsible for the safety of the gun mount crew and there were several incidents where he thought he would die due to mishap.  For instance, on one occasion a round fell out of a gun and had to be thrown overboard before it exploded.  There was always a possibility of a round exploding in the chamber when it was ejected.  Further he witnessed others hit by both enemy fire and friendly fire.  See e.g., July 2006 private psychiatric evaluation, statement submitted statement in support of claim for service connection for post-traumatic stress disorder (PTSD) received November 20, 2006, July 2008 VA examination and March 2012 statement from the Veteran's private clinical psychologist.   

The Veteran has provided consistent reports of the stressor events described and the record clearly demonstrates the Veteran had service in a combat zone in support of the Vietnam War.  The DD-214 and corrected DD-214, shows that his last duty assignment was on the U.S.S. Oklahoma City, his military specialty was a rifleman and he is in receipt of the Vietnam Service Medal with 4 bronze stars.  Further, a friend who served aboard the U.S.S. Oklahoma city with the Veteran submitted a statement supporting that the Veteran and he were responsible for "manning the 5 inch guns" and that they were "gun captains" who were responsible for the smooth operation and safety of the men under their supervision during numerous gun salvos.  Another buddy who served with the Veteran submitted a statement which indicated that the Veteran was a gun captain while in-service.  See buddy statements dated October 30, 1986 and an undated buddy statement from R.J.M.  In support of his claim, the Veteran submitted internet research which indicated U.S.S. Oklahoma City conducted missions in the combat zone of Vietnam during 1969 and 1970.  Although several formal findings were issued in March 2006 and April 2013, the only stressor that could be verified by the evidence of record was the fact that the Veteran served aboard the U.S.S. Oklahoma during a time period where it conducted missions in the combat zone in Vietnam.  His stressor was conceded by the AOJ; thus there is no dispute as to the incurrence of an in-service stressor.   See April 2013 supplemental statement of the case. 

The remaining question is whether there is a link between the Veteran's acquired psychiatric disorder to include PTSD and service.  STRs are absent any complaints or diagnosis of any psychiatric condition and the Veteran's 1970 exit examination reflected a normal clinical psychiatric evaluation.  VA treatment records reflect treatment for multiple psychiatric disorders including PTSD.  Evidence in support of the claim includes VA treatment records, the July 2006 private evaluation, March 2012 statement from the Veteran's clinical psychologist and the December 2014 private evaluation attributing the Veteran's PTSD to service.  Evidence against the claim includes VA examinations from July 2008, March 2013 and June 2014 with a July 2014 addendum opinion.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, major depression, and panic disorder, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


